ORDER
PER CURIAM:
The Supervisor of Liquor Control appeals from the judgment of the Circuit Court *600reversing the decision of the Administrative Hearing Commission’s affirming the suspension of respondent’s liquor license. Upon rehearing of this appeal we affirm the Circuit Court’s judgment. No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judgment affirmed pursuant to Rule 84.16(b).